Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Steven Nugent, on 02/01/2021.

	1.	(Currently Amended) A consent receipt management system comprising: 
 	one or more processors; and
	computer memory that stores a plurality of consent records, each of the plurality of consent records being electronically associated with:
 a respective transaction of a plurality of transactions involving a particular data subject of a plurality of data subjects and an entity; and
a respective data subject of the plurality of data subjects, wherein the consent receipt management system is configured for:
receiving, at a particular consent capture point, a plurality of requests from the one or more data subjects to initiate a particular transaction of the plurality of transactions, the particular transaction involving collection or processing of personal data associated with the one or more data subjects by the entity as part of a processing activity undertaken by the entity that each of the 
monitoring the particular consent capture point to determine a consent record rate for the particular consent capture point; 
analyzing the consent record rate to identify a particular change in the consent record rate; 
determining, based at least in part on the particular change in the consent record rate, that the particular consent capture point is not functioning properly; and
in response to identifying the particular change in the consent record rate, taking one or more automated actions.  

2.	(Currently Amended) The consent receipt management system of Claim 1, wherein the one or more automated actions 
generating an electronic alert and transmitting the electronic alert to an individual responsible for the particular consent capture point
. 

3.	(Original) The consent receipt management system of Claim 1, wherein the particular change in the consent record rate comprises a reduction in the consent record rate to zero. 

4. 	 (Original) The consent receipt management system of Claim 1, wherein the particular change in the consent record rate comprises a reduction in the consent record rate below a particular threshold level. 

5. 	(Original) The consent receipt management system of Claim 4, wherein the system is further configured for, in response to the reduction in the consent record rate below the particular threshold level, automatically implementing a modified consent capture interface at the particular consent capture point.  

6. 	(Original) The consent receipt management system of Claim 5, wherein the particular consent capture point comprises a particular domain. 

7.	 (Original) The consent receipt management system of Claim 1, wherein the system is further configured for, in response to determining that the particular consent capture point is not functioning properly, generating an alert that the entity is capturing data that at least one of the one or more data subjects has not consented to as part of the transaction.

8.	(Currently Amended) A computer-implemented data processing method for monitoring consent record rate change of a particular capture point, the method comprising: 
 	providing, by one or more processors, a user interface at a particular capture point for initiating a transaction between an entity and a data subject;
 	receiving, by one or more processors, one or more requests to initiate a respective transaction between the entity and a respective data subject; 
	monitoring, by one or more processors, the particular capture point to determine a rate of one or more consent records generated at the particular capture point, each of the one or more consent records being generated in response to each of the one or more requests to initiate each respective transaction;
	identifying, by one or more processors, a change in the rate of the one or more consent records generated at the particular capture point; 
	determining, by one or more processors, based at least in part on the change in the rate of the one or more consent records generated at the particular capture point, that the particular capture point is not functioning properly; 
in response to determining that the particular capture point is not functioning 
. 

9.	(Original) The computer-implemented data processing method of Claim 8, where the transaction involves a collection or processing of personal data associated with the data subject by the entity.  

10.	 Cancelled 

11.	(Original) The computer-implemented data processing method of Claim 8, the method further comprising, in response to determining that the particular capture point is not functioning properly, determining, by one or more processors, that the entity has captured at least one piece of data under the transaction that does not have an associated consent record of the one or more consent records. 

12.	Cancelled 

13.	(Original) The computer-implemented data processing method of Claim 8, wherein the particular capture point comprises a particular webpage. 

14.	(Original) The computer-implemented data processing method of Claim 8, the method further comprising, in response to determining that the particular capture point is not functioning properly, automatically initiating a risk analysis for the transaction.  

15.	(Currently Amended) A computer-implemented data processing method for managing a consent capture point, the method comprising: 
providing, by one or more processors, at the consent capture point, a user interface for initiating a transaction between an entity and one or more data subjects;

	in response to receiving each of the one or more requests, generating, by one or more processors, one or more consent records, each of the one or more consent records storing an indication of the consent to the collection or processing of the personal data associated with the one or more data subjects as part of the transaction; 
	analyzing, by one or more processors, the one or more consent records to determine a consent record rate for the consent capture point; 
	monitoring, by one or more processors, the consent record rate for the consent capture point to identify a particular change to the consent record rate; 
	determining, by one or more processors, based at least in part on the particular change to the consent record rate, that the consent capture point is not functioning properly; 
in response to identifying that the capture point is not functioning properly, automatically executing, by one or more processors, one or more automated actions.  

16.	(Currently Amended) The computer-implemented data processing method of Claim 15, wherein the one or more automated actions are selected from the group consisting of: 
generating an electronic alert and transmitting the electronic alert to an individual responsible for the consent capture point; 

automatically initiating a consent interface consent conversion test at the consent capture point.



18.	(Original) The computer-implemented data processing method of Claim 15, the method further comprising, in response to determining that the consent capture point is not functioning properly, determining, by one or more processors, that the entity has captured at least one piece of data under the transaction that does not have an associated consent record of the one or more consent records. 

19.	Cancelled 

20.	(Original) The computer-implemented data processing method of Claim 15, wherein the consent capture point is selected from the group consisting of: 
a particular domain; 
a particular webpage; 
a particular electronic form; and
a particular mobile application. 



Reasons for Allowance

	4. The following is an examiner’s statement of reasons for allowance: the prior-art, Parks (US PGPub 20020095300), in view of Sandhu (US PGPub 20030033212) and further in view of Bartko (US PGPub 20100287114) failed to disclose of a consent receipt management system comprising: one or more processors; and computer memory that stores a plurality of consent records, each of the plurality of consent records being electronically associated with: a respective transaction of a plurality of transactions , as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Parks, Sandhu and Bartko discloses of a consent receipt management system comprising: one or more processors; and computer memory that stores a plurality of consent records, each of the plurality of consent records being electronically associated with: a respective transaction of a plurality of transactions involving a particular data subject of a plurality of data subjects and an entity; and a respective data subject of the plurality of data subjects, wherein the consent receipt  receiving, at a particular consent capture point, a plurality of requests from the one or more data subjects to initiate a particular transaction of the plurality of transactions; monitoring the particular consent capture point to determine a consent record rate for the particular consent capture point; analyzing the consent record rate; determining, based change in the consent record rate; and in response to identifying the particular change in the consent record rate, taking one or more actions,

However, the prior-art, Parks, Sandhu and Bartko failed to disclose as cited above. Claim 8 is a method claim, similar to the claim 1, and claim 15 is another method claim, having a similar allowable subject matter and additional limitations. 
 Therefore, the prior-art, Parks, Sandhu and Bartko failed to teach the system of claim 1, the method of claim 8 and the method of claim 15. Therefore, claims 1-9, 11, 13-18 and 20 are allowed while claims 10, 12 and 19 are canceled. 
 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are 

	/JAE U JEON/               Primary Examiner, Art Unit 2193